



Exhibit 10.23
2020 PERFORMANCE SHARE AWARD AGREEMENT
(OFFICER - CASH DISTRIBUTION)
CALLON PETROLEUM COMPANY
AMENDED AND RESTATED 2018 OMNIBUS INCENTIVE PLAN


THIS AGREEMENT ("Agreement") is effective as of [•] (the "Grant Date"), by and
between Callon Petroleum Company, a Delaware corporation (the "Company"), and
____________________ (the "Grantee").
The Company has adopted the Amended and Restated Callon Petroleum Company 2018
Omnibus Incentive Plan (the "Plan"), which by this reference is made a part
hereof, for the benefit of eligible employees, directors and independent
contractors of the Company and its Subsidiaries. Capitalized terms used and not
otherwise defined herein shall have the meaning ascribed thereto in the Plan.
Pursuant to the Plan, the Committee, which has generally been assigned
responsibility for administering the Plan, has determined that it would be in
the interest of the Company and its stockholders to grant the performance shares
provided herein in order to provide Grantee with additional remuneration for
services rendered, to encourage Grantee to remain in the employ of the Company
or its Subsidiaries and to increase Grantee's personal interest in the continued
success and progress of the Company.
The Company and Grantee therefore agree as follows:
1.Grant of Performance Shares. Pursuant to the Plan and subject further to the
terms and conditions herein, the Company and Grantee enter into this Agreement
pursuant to which the Grantee has a target of ________ performance shares (the
"Target Award") where each performance share represents the right to receive the
cash equivalent of the Fair Market Value of one share of Common Stock (the
"Performance Shares"). The range of Performance Shares which may be earned by
the Grantee is 0 to 300% of the Target Award. The Performance Shares that will
vest, if at all, are the Adjusted Performance Shares determined based on the
performance metrics set forth in Exhibit A to this Agreement; provided that,
subject to the provisions of Section 4, the Grantee remains in continuous
employment with the Company through the last day of the Performance Period (as
defined below). For purposes of this Agreement, references to employment with
the Company include employment with any successor to the Company as well as
employment with any Subsidiary.
2.Performance Period. Subject to the provisions of Section 4, Performance Shares
will be paid to the Grantee, if at all, following the close of the performance
period beginning on December 31, 2019 and ending on December 31, 2022 (the
"Performance Period") based upon the Company's achievement of the performance
metrics set forth in Exhibit A.
3.Payment of Performance Shares. Upon vesting of the Adjusted Performance Shares
in accordance with Exhibit A or Section 4, the Adjusted Performance Shares shall
be settled in cash, in each case subject to Section 7. For those Adjusted
Performance Shares settleable in cash, the Grantee shall be entitled to receive
a cash lump sum payment in an amount that is equal to (i)





--------------------------------------------------------------------------------





the average closing price of a share of Common Stock during the twenty (20) day
trading period ending on last day of the Performance Period (the "Vesting Date")
multiplied by (ii) the Adjusted Performance Shares. The payment shall be made or
shares of Common Stock delivered within forty-five (45) calendar days from the
Vesting Date.
4.Termination of Employment; Forfeiture.
(a)Death and Disability. Upon termination of the Grantee's employment with the
Company as a result of the death or Disability of the Grantee, the Performance
Shares shall immediately vest, with the number of Adjusted Performance Shares
determined in accordance with Exhibit A, as if the date of such termination of
employment was the last day of the Performance Period. For purposes hereof,
"Disability" shall mean the physical or mental inability of Grantee to carry out
the normal and usual duties of his position on a full-time basis for an entire
period of six (6) continuous months together with the reasonable likelihood, as
determined by the Committee, that Grantee, upon the advice of a qualified
physician, will be unable to carry out the normal and usual duties of his
position.
(b)Qualified Separation from Service. If the Grantee's employment is terminated
due to a Qualified Separation from Service, the Committee may determine, in its
sole discretion, that the Performance Shares shall immediately vest, with the
number of Adjusted Performance Shares determined in accordance with Exhibit A,
as if December 31 of the year of such termination of employment was the last day
of the Performance Period. For purposes hereof, a "Qualified Separation from
Service" is defined as a termination of Grantee's employment with the Company,
other than for Cause, provided that, as of the date of such termination (i)
Grantee has attained a minimum of ten (10) years of employment with the Company,
(ii) Grantee has attained the age of fifty-five (55), (iii) in the event such
termination of employment is a voluntary termination by the Grantee, the Grantee
has provided the Company with a notice of such intent to terminate at least six
months prior to the termination date and (iv) Grantee enters into an agreement
not to compete with the Company and its Affiliates for a period of at least one
year, which agreement, both in form and substance, is provided by the Committee
or is otherwise satisfactory to the Committee.
For purposes hereof, "Cause" is defined as: (i) the conviction of the Grantee by
a court of competent jurisdiction as to which no further appeal can be taken of
a crime involving moral turpitude or a felony or entering the plea of nolo
contendere to such crime by the Grantee; (ii) the commission by the Grantee of a
material act of fraud upon the Company, any Subsidiary or Affiliate; (iii) the
material misappropriation by the Grantee of any funds or other property of the
Company, any Subsidiary or Affiliate; (iv) the knowing engagement by the Grantee
without the written approval of the Board, in any material activity which
directly competes with the business of the Company, any Subsidiary or Affiliate,
or which would directly result in material injury to the business or reputation
of the Company or any Subsidiary or Affiliate; (v)(1) a material breach by the
Grantee during the Grantee's employment with the Company of any of the
restrictive covenants set out in the Grantee's employment agreement with the
Company, if applicable, or (2) the willful and material nonperformance of the
Grantee's duties to the Company or any Subsidiary or Affiliate (other than by
reason of the Grantee's illness or incapacity), and, for purposes of this clause
(v), no act or failure to act on Grantee's part shall be deemed "willful" unless
it is done or omitted by the Grantee not in good faith and without his
reasonable belief that such action or omission was in the best interest of the
Company, (vi) any breach of the Grantee's fiduciary duties to the Company,
including, without limitation, the duties of






– 2 –

--------------------------------------------------------------------------------





care, loyalty and obedience to the law; and (vii) the intentional failure of the
Grantee to comply with the Company's Code of Business Conduct and Ethics, or to
otherwise discharge his duties in good faith and in a manner that the Grantee
reasonably believes to be in the best interests of the Company, and with the
care an ordinarily prudent person in a like position would exercise under
similar circumstances.
(c)Termination following a Change in Control. In the event of the Grantee's
termination of employment by the Company for any reason other than Cause within
the two-year period immediately following the effective date of a Change in
Control, the Performance Shares shall immediately vest, with the number of
Adjusted Performance Shares determined in accordance with Exhibit A, as if the
date of the Change in Control was the last day of the Performance Period.
(d)Company Equity Acceleration Benefits and Carrizo CIC Plan Inapplicable.
Notwithstanding anything to the contrary contained herein, but subject to
Section 4(c), the Carrizo Oil & Gas Inc. Change in Control Severance Plan (as
may be amended from time to time) (the "Carrizo CIC Plan") and any other
potential rights to equity acceleration benefits in connection with a
termination of employment related to the merger of Carrizo Oil & Gas, Inc. with
and into the Company (the "Other Acceleration Benefits") shall not apply to the
Performance Shares granted hereunder. As a condition of receiving this Award,
Grantee hereby expressly acknowledges and agrees that, notwithstanding anything
set forth in the Carrizo CIC Plan to the contrary, the Change in Control
Benefits (as defined in the Carrizo CIC Plan), the Severance Benefits (as set
forth in Section 3.02(c)(3) of the Carrizo CIC Plan), and the Other Acceleration
Benefits shall not apply to the Performance Shares granted hereunder, and hereby
waives any right to any equity acceleration benefits provided for under the
Carrizo CIC Plan or the Other Acceleration Benefits with respect to this award
of Performance Shares. In the event this Section 4(d) should be held by a court
of competent jurisdiction to be unenforceable, this Agreement shall be
terminated and of no further force or effect and all Performance Shares (whether
vested or unvested) shall be immediately forfeited to the Company without any
consideration.
(e)Forfeiture. Upon termination of the Grantee's employment with the Company for
any reason other than death, Disability, Qualified Separation from Service with
accelerated vesting by the Committee, or a termination without Cause following a
Change in Control, all unvested Performance Shares shall be immediately
forfeited to the Company.
5.Clawback Policy. The Grantee hereby acknowledges and agrees that all rights
with respect to the Performance Shares are subject to the Company's Clawback
Policy, as may be in effect from time to time. The Grantee further acknowledges
and agrees that the the Performance Shares and amounts received with respect to
the Performance Shares are subject to recoupment pursuant to the terms of the
Company Clawback Policy.


6.No Ownership Rights Prior to Issuance of Shares of Common Stock; Dividend
Equivalents. Neither the Grantee nor any other person shall become the
beneficial owner of the shares of Common Stock underlying the Performance
Shares, nor have any rights of a shareholder (including, without limitation,
dividend and voting rights) with respect to any such shares of Common Stock.
Notwithstanding the foregoing, prior to the vesting of the underlying
Performance Shares, Dividend Equivalents shall be accrued on the Target Award,
without interest, for the benefit






– 3 –

--------------------------------------------------------------------------------





of the Grantee. Dividend Equivalents shall be subject to the same vesting
conditions as the underlying Performance Shares and shall be payable in cash at
the same time as the Adjusted Performance Shares are settled pursuant to Section
3.
7.Mandatory Withholding of Taxes. Grantee acknowledges and agrees that the
Company shall deduct from the cash otherwise payable or deliverable an amount of
cash that is equal to the amount of all federal, state and local taxes required
to be withheld by the Company. The Grantee may elect to have the Company
withhold from cash that would otherwise payable an amount of cash equal to the
product of the maximum federal marginal rate that could be applicable to the
Grantee and the cash otherwise payable.
8.Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be delivered personally or sent by first
class mail, postage prepaid to the following address:
Callon Petroleum Company
2000 W. Sam Houston Parkway South, Suite 2000
Houston, Texas 77042
Attention: Human Resources
with a copy to:
Callon Petroleum Company
2000 W. Sam Houston Parkway South, Suite 2000
Houston, Texas 77042
Attention: Law Department


Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, and (i) shall be sent by
first class mail, postage prepaid, to Grantee's address as listed in the records
of the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address, or (ii) shall be sent to
the Grantee's e‑mail address specified in the Company's records or e-mail
address provided by the Grantee to the Company's Stock Plan Administrator.
9.Grantee Employment. Nothing contained in this Agreement, and no action of the
Company or the Committee with respect hereto, shall confer or be construed to
confer on the Grantee any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate the Grantee's
employment at any time, with or without cause; subject, however, to the
provisions of the Grantee's employment agreement, if applicable.
10.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware. Any suit, action or
other legal proceeding arising out of this Agreement shall be brought in the
United States District Court for the Southern District of Texas, Houston
Division, or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Harris County, Texas. Each
of the Grantee and the Company consents to the jurisdiction of any such court in
any such suit, action, or proceeding and waives any






– 4 –

--------------------------------------------------------------------------------





objection that it may have to the laying of venue of any such suit, action, or
proceeding in any such court.
11.Construction. References in this Agreement to "this Agreement" and the words
"herein," "hereof," "hereunder" and similar terms include all exhibits and
schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
12.Code Section 409A. Performance Shares under this Agreement are designed to be
exempt from or comply with Section 409A of the Code and the related Treasury
Regulations thereunder and the provisions of this Agreement will be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed). If
the Grantee is identified by the Company as a "specified employee" within the
meaning of Code Section 409A(a)(2)(B)(i) on the date on which the Grantee has a
"separation from service" (other than due to death) within the meaning of
Treasury Regulation § 1.409A-1(h), any amount payable or settled under this
Agreement on account of a separation from service that is deferred compensation
subject to Section 409A of the Code shall be paid or settled on the earliest of
(1) the first business day following the expiration of six months from the
Grantee's separation from service, (2) the date of the Grantee's death, or (3)
such earlier date as complies with the requirements of Section 409A of the Code.
13.Excise Taxes. Notwithstanding anything to the contrary in this Agreement, if
the Grantee is a "disqualified individual" (as defined in Code Section 280G(c)),
and the payments and benefits provided for under this Agreement, together with
any other payments and benefits which the Grantee has the right to receive from
the Company or any of its affiliates or any party to a transaction with the
Company or any of its affiliates, would constitute a "parachute payment" (as
defined in Code Section 280G(b)(2)), then the payments and benefits provided for
under this Agreement shall be either (a) reduced (but not below zero) so that
the present value of such total amounts and benefits received by the Grantee
from the Company and its affiliates will be one dollar ($1.00) less than three
times the Grantee's "base amount" (as defined in Code Section 280G(b)(3)) and so
that no portion of such amounts and benefits received by the Grantee shall be
subject to the excise tax imposed by Code Section 4999 or (b) paid in full,
whichever produces the better net after-tax position to the Grantee (taking into
account any applicable excise tax under Code Section 4999 and any other
applicable taxes). The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing payments or benefits to be paid hereunder
in the order in which such payment or benefit would be paid or provided
(beginning with such payment or benefit that would be made last in time and
continuing, to the extent necessary, through to such payment or benefit that
would be made first in time). The determination as to whether any such reduction
in the amount of the payments and benefits provided hereunder is necessary shall
be made by a






– 5 –

--------------------------------------------------------------------------------





nationally recognized accounting firm selected by the Company. If a reduced
payment or benefit is made or provided and through error or otherwise that
payment or benefit, when aggregated with other payments and benefits from the
Company (or its affiliates) used in determining if a parachute payment exists,
exceeds one dollar ($1.00) less than three times the Grantee's base amount, then
the Grantee shall immediately repay such excess to the Company upon notification
that an overpayment has been made.
14.Grantee Acceptance. The Grantee shall accept the terms and conditions of this
Agreement through the online acceptance procedures set forth by the Company's
Stock Plan Administrator. By electronically accepting this Agreement the Grantee
acknowledges receipt of a copy of the Plan and hereby accepts this Award subject
to all the terms and provisions hereof and thereof.








– 6 –

--------------------------------------------------------------------------------






Exhibit A
Calculation of the
Adjusted Performance Shares
1.     General. The number of Performance Shares that performance vest under the
Agreement will be determined based on the Company's relative Total Shareholder
Return ("TSR") ranking as compared to the Company's performance peer group
during the performance period, with a modifier based on the Company's annualized
absolute TSR performance, as further described below (the "Adjusted Performance
Shares").
For purposes herein, TSR shall be calculated as follows:
 
 
(EP + CD - BP)/BP
= % increase or decrease
 
 

 
Ending price (EP) - equals the average closing price of a share of Common Stock
during the twenty (20) day trading period ending December 31, 2022. 
Beginning price (BP) - equals the average closing price of a share of Common
Stock during the twenty (20) day trading period ending December 31, 2019.
Cash Dividends (CD) - equals the cash dividends paid on a share of Common Stock
during the Performance Period.
The Committee, in its sole discretion, may adjust TSR calculations as necessary
for stock splits or other stock dividends.
2.     Relative TSR Ranking. As soon as administratively practicable following
the Vesting Date, the TSR of the Company and each of listed peer companies below
shall be calculated.  The resulting percentage for the Company and the peer
companies will then be ranked.  Based on the relative ranking, the number of
Performance Shares that vest under the Agreement will be determined in
accordance with the following table (subject to Section 3 of this Exhibit A):
 






– 1 –

--------------------------------------------------------------------------------





Rank
Percent Rank
Payout
1
100.0%
200%
2
90.9%
182%
3
81.8%
164%
4
72.7%
145%
5
63.6%
127%
6
54.6%
109%
7
45.5%
91%
8
36.4%
73%
9
27.3%
55%
10
18.2%
36%
11
9.1%
18%
12
0.0%
0%





Peer Companies
Callon Petroleum (CPE)
Cimarex Energy Co. (XEC)
Centennial Resource Development (CDEV)
Magnolia Oil & Gas Corporation (MGY)
Matador Resources (MTDR)
Oasis Petroleum (OAS)
Parsley Energy (PE)
PDC Energy (PDCE)
QEP Resources (QEP)
SM Energy (SM)
Whiting Petroleum Corporation (WLL)
WPX Energy, Inc. (WPX)



In the event that during the Performance Period one or more of the listed peer
companies is involved in a merger/acquisition, and (i) such merger/acquisition
was announced on or prior to June 30, 2021, then such named peer company(s) will
be replaced with a suitable replacement, as determined in the Committee's sole
discretion or (ii) such merger/acquisition was announced after June 30, 2021,
then such peer company(s) will move to the top or the bottom of the ranking,
based on whether said peer company's Total Shareholder Return is greater or less
than that for the Company, in each case measured as of the date of the
announcement of such merger/acquisition.  If, during the Performance Period, any
peer company declares bankruptcy or initiates (or becomes subject to) a similar
proceeding as a debtor due to insolvency, then, for the purposes of ranking the
peer companies and the Company, such peer company shall be ranked last.


3.     Absolute TSR Modifier. Notwithstanding the foregoing, the number of
Adjusted Performance Shares that shall vest will be determined by multiplying
the payout (as a percentage of the Award) determined by the Company's relative
TSR performance pursuant to Section 2 of this Exhibit A by the applicable
multiplier set forth in the table below, based on the Company's annualized
absolute TSR for the Performance Period. For example, if the Company's TSR
ranking is at the 50th percentile, resulting in a 100% Payout






– 2 –

--------------------------------------------------------------------------------





(as % of Award Earned) pursuant to Section 2 of this Exhibit A, but the absolute
annualized Company TSR was 10% or greater, but less than 15%, then the final
payout (as % of Award Earned) would be 100% * 125% = 125%.


Absolute Annualized Company TSR
Payout Multiplier (% of Payout Determined Pursuant to Section 2 of Exhibit A)
Greater than 15%
150%
10% or greater, but equal to or less than 15%
125%
Greater than 5%, but less than 10%
100%
0% to 5%
75%
Less than 0%
50%













– 3 –